No. 80-191
                 IN THE SUPREME COURT OF THE STATE OF MONTANA

                                  1981


STATE OF MONTANA,

                          Plaintiff and Respondent,
        VS   .
NORMAN B. DUNCAN,

                          Defendant and Appellant.


Appeal from:     District Court of the Eighteenth Judicial District,
                 In and for the County of Gallatin.
                 Honorable Jack D. Shanstrom, Judge presiding.
Counsel of Record:
    For Appellant:
       Larry W. Moran, Bozeman, Montana
       Marchiondo & Berry, Albuquerque, New Mexico
       Charles Berry argued, Albuquerque, New Mexico
   For Respondent:
       Hon. Mike Greely, Attorney General, Helena, Montana
       Mark Murphy argued, Assistant Attorney General,
        Helena, Montana
       Donald White, County Attorney, argued, Bozeman, Montana


                                 Submitted:   January 16, 1981
                                   Decided:   FEB 11 1981
Mr. J u s t i c e J o h n Conway H a r r i s o n d e l i v e r e d                  t h e Opinion of
the Court.
        Defendant         Norman          Duncan          appeals           a     denial      of       post-
c o n v i c t i o n r e l i e f by a G a l l a t i n County D i s t r i c t C o u r t .
        Norman Duncan was c o n v i c t e d o f d e c e p t i v e p r a c t i c e s and

the     sale      of     unregistered               securities              in     Gallatin        County
District         Court,       for     which         he    received              sentences      of       five

years      and     three        years         respectively.                 His     c o n v i c t i o n was
a f f i r m e d by t h i s C o u r t on A p r i l 1 9 , 1 9 7 9 , i n S t a t e v . Duncan

(1979)I                Mont     .         ,   593 P.2d           1 0 2 6 , 36 S t . R e p .    748.       On
May 23,        1 9 7 9 , Duncan moved f o r c o n t i n u a n c e o f b a i l and t h e
matter      was     set       for     hearing            on May        29,        1979,    before        the
Honorable Jack             D.       Shanstrom.             At        that       hearing,      defendant

submitted         his written petition                         for    post-conviction               relief
p u r s u a n t t o s e c t i o n 46-21-101,             MCA.

        On J u n e 1 8 , 1 9 7 9 , Duncan p e t i t i o n e d f o r a new j u d g e on
t h e s t a t e d ground t h a t t h e " i n t e r e s t of j u s t i c e w i t h r e s p e c t
t o p o s t - c o n v i c t i o n m a t t e r s , and p r o c e d u r a l d u e p r o c e s s would
i n d i c a t e appointment of a judge                         t o hear such m a t t e r s o t h e r

than     the      trial         judge     whose          decision            is    involved."             No
a f f i d a v i t was o f f e r e d by d e f e n d a n t r e p r e s e n t i n g t h a t J u d g e

S h a n s t r o m , o r t h e H o n o r a b l e W.        W.     Lessley, also challenged,
had    any p e r s o n a l b i a s o r p r e j u d i c e a g a i n s t d e f e n d a n t .                In

August,      t h e H o n o r a b l e N a t A l l e n assumed j u r i s d i c t i o n o f t h e

case     but     withdrew           his       acceptance             one     week     later        on    the
g r o u n d t h a t t h e " c a u s e was f i l e d i n 1976 and t h a t S e c t i o n 6
o f t h e new D i s q u a l i f i c a t i o n R u l e s d o e s n o t a p p l y i n c a u s e s
filed prior            t o March 1, 1 9 7 7 . "                 Judge Shanstrom reassumed
jurisdiction.
        On A u g u s t      31,      1979,          defendant              filed     an       affidavit
concluding         that     he d i d          not    feel        he    could        receive        a    fair
hearing        on h i s p o s t - c o n v i c t i o n     relief       p e t i t i o n from J u d g e

Shanstrom.            On S e p t e m b e r 2 8 ,    1979, Judge L e s s l e y r e q u e s t e d

t h a t t h e H o n o r a b l e Gordon B e n n e t t a s s u m e l i m i t e d j u r i s d i c -

t i o n t o hear the d i s q u a l i f i c a t i o n issue.                Judge Bennett held
a h e a r i n g on t h e q u e s t i o n and d e t e r m i n e d t h a t t h e r e e x i s t e d
no a c t u a l p r e j u d i c e on t h e p a r t o f J u d g e S h a n s t r o m .         In his
memorandum, J u d g e B e n n e t t d e t e r m i n e d t h a t , c o n t r a r y t o J u d g e
Allen's position,               a p e t i t i o n for post-conviction                 r e l i e f was

a    new c i v i l        action,     independent              of    the   original      criminal

cause.
        On F e b r u a r y 1 3 ,      1980, Judge Shanstrom,                    who had      reas-

serted        jurisdiction,           ordered           that    defendant's        petition       be
s e t for hearing i n h i s court.                       On F e b r u a r y 2 6 , Duncan f i l e d

a m o t i o n t o s e t a s i d e J u d g e S h a n s t r o m ' s o r d e r and s u b m i t t e d
a motion f o r s u b s t i t u t i o n of           a new j u d g e p u r s u a n t t o t h i s
Court's        newly a d o p t e d      r u l e on d i s q u a l i f i c a t i o n o f    judges.
34 S t . R e p .    26.     Judge Shanstrom r u l e d a g a i n s t t h e d e f e n d a n t
on    both     motions        and     heard        the      petition.          After     hearing,
Judge Shanstrom denied Duncan's p e t i t i o n f o r post-conviction
r e l i e f , and t h i s a p p e a l f o l l o w e d .
        Duncan r a i s e s n i n e i s s u e s f o r o u r r e v i e w , o n l y o n e o f
which w i l l be d i s c u s s e d i n t h i s o p i n i o n .              Defendant argues
that     i t was        error     for     Judge         Shanstrom t o hear             h i s post-

conviction           relief     petition         under         our    rules of      disqua.lifi-
c a t i o n and s u b s t i t u t i o n o f j u d g e s .       W agree.
                                                                 e

        S e c t i o n 3-1-801,        MCA,      a d o p t e d by t h i s C o u r t under o u r
rule-making          authority, recites in applicable part:
        "Any j u d g e , o r j u s t i c e o f t h e p e a c e m u s t n o t s i t
        o r a c t i n any a c t i o n o r p r o c e e d i n g :


        "6.        When he h a s b e e n d i s q u a l i f i e d f o r c a u s e a s
         hereinafter described:

        "Whenever a p a r t y t o a n y p r o c e e d i n g i n any c o u r t
        makes and f i l e s a t i m e l y and s u f f i c i e n t a f f i d a v i t
        t h a t a j u d g e o r j u s t i c e of t h e p e a c e , b e f o r e whom
        t h e m a t t e r is pending h a s a p e r s o n a l b i a s o r
        p r e j u d i c e e i t h e r a g a i n s t him o r i n f a v o r o f a n y
        adverse p a r t y , such judge o r j u s t i c e of t h e peace
        s h a l l p r- e d n o - r t h e r t h e r e i n , b ------- h e r
                        oce             f-u                             ut anot
        j u d g e -- r 3 u - t- c - o f t h e p e a c e s h a l l b e a s s i g n e d
        p-




                     o      -s- i- e
                                   -
        t o h e a r s u c h d i s q u a l i f i c a t i o n----- e e d i-y -t h e
                                                  ---          ~roc          nb~ -
        c h i e f j u s t i c e o f t h e Supreme C o u r t , o r by a d i s -
        t r i c t judge, i f t h e a f f i d a v i t is a g a i n s t a jus-
        t i c e of t h e peace, police or municipal court
        judge.           The a f f i d a v i t s h a l l s t a t e t h e f a c t s and
        the reasons for the belief t h a t bias or prejudice
        e x i s t s , and s h a l l be f i l e d n o t l e s s t h a n 2 0 d a y s
        b e f o r e t h e o r i g i n a l d a t e o f t r i a . 1 , o r good c a u s e
        s h a l l be shown f o r f a i l u r e t o f i l e i t w i t h i n s u c h
        time.          I t s h a l l be a c c o m p a n i e d by a c e r t i f i c a t e
        o f c o u n s e l o f r e c o r d s t a t i n g t h a t i t i s made i n
        good f a i t h . "

        W s t r i c t l y i n t e r p r e t t h i s r u l e and f i n d i t s p r o v i s i o n s
         e

t o be p l a i n and unambiguous.                    J u d g e L e s s l e y was c o m p l e t e l y
w i t h o u t a u t h o r i t y t o p l a c e t h i s c a u s e under Judge B e n n e t t ' s
jurisdiction.                The power t o a s s i g n a d i s t r i c t j u d g e t o h e a r
a motion f o r d i s q u a l i f i c a t i o n is one s o l e l y g r a n t e d t o t h e

Chief      J u s t i c e of        t h i s Court.       It   is our       opinion t h a t       no

judge       involved          in     this    case     had    proper       jurisdiction          to
proceed        in this         a c t i o n once t h e a f f i d a v i t a l l e g i n g a c t u a l
p r e j u d i c e on t h e p a r t o f J u d g e S h a n s t r o m was f i l e d .      A t that

point,        the     case         came     under    the     singular        authority         and
j u r i s d i c t i o n of     t h i s Court.
        W e remand t o t h e D i s t r i c t C o u r t f o r p r o c e e d i n g s c o n s i s -

t e n t with t h i s opinion.
W concur:
 e



  34-4          $,a&~
Chief J u s t i c e